Exhibit 10.3

 



CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made this 24th day of January
2017, by and between Panther Biotechnology, Inc., a Nevada corporation (the
“Company”), and Rob Estell, an individual (the “Consultant”) (each of the
Company and Consultant is referred to herein as a “Party”, and collectively
referred to herein as the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to obtain the services of Consultant, and
Consultant desires to provide consulting services to the Company upon the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the Parties hereto agree as of the Effective Date
as follows:

 

ARTICLE I.
ENGAGEMENT; TERM; SERVICES

 

1.1.            Services. Pursuant to the terms and conditions hereinafter set
forth, the Company hereby engages Consultant, and Consultant hereby accepts such
engagement, to provide services to the Company as reasonably requested by the
Company during the Term of this Agreement in connection with the management of
operations, sales management and content creating management (the “Services”).

 

1.2.            Term. Consultant shall begin providing Services hereunder on
January 1, 2017 (the “Effective Date”), and this Agreement shall remain in
effect until December 31, 2020 (the “Term”), provided the Company shall be able
to terminate this Agreement with ten (10) days prior notice upon the material
breach of any term or condition hereof by the Consultant, and this Agreement
shall terminate (a) immediately upon the death or disability of Consultant; or
(b) ninety days after written notice of a Party’s intention to terminate this
Agreement is provided to the non-terminating Party.

 

1.3.            Allocation of Time and Energies. The Consultant hereby promises
to perform and discharge faithfully the Services which may be requested from the
Consultant from time to time by the Company and duly authorized representatives
of the Company. The Consultant shall provide the Services required hereunder in
a diligent and professional manner.

 

ARTICLE II.
CONSIDERATION; EXPENSES

 

2.1.            Consideration. During the Term of this Agreement, for all
Services rendered by Consultant hereunder and all covenants and conditions
undertaken by the Parties pursuant to this Agreement, the Company shall pay, and
Consultant shall accept, as compensation $1,500 per week during the first year
of the Term of this Agreement; $1,575 per week during the second year of the
Term of this Agreement; and $1,653.75 per week during the third year of the Term
of this Agreement (collectively, the “Consulting Fee”), payable weekly in
arrears.

 

 

 



 1 

 

 

2.2.            Bonus.

 

2.2.1        The Consultant shall be paid a signing bonus (the “Signing Bonus”)
of $60,000 in connection with his entry into this Agreement, of which $15,000
shall be paid on or before each of April 30, 2017, May 30, 2017, June 30, 2017
and July 30, 2017.

 

2.2.2        In addition to the Consulting Fee and Signing Bonus, on June 30th
and December 31st, of each year during the Term, the Consultant shall be
eligible to earn a bonus payment equal to (a) Total Additional Revenue divided
by 100; plus (b) Total Additional Profits divided by 100 (the “Bonus”). “Total
Additional Revenue” equals Total Revenue for the prior six month period minus
Base Revenue. “Total Additional Profits” equals Total Profits for the prior six
month period minus Base Profits. “Base Revenue” shall initially be $500,000, but
shall increase from time to time in the event the Company (or any subsidiary)
acquires any companies, assets, rights or licenses, in the same business space
as One Exam Prep LLC (each a “Related Company”), in an amount equal to the total
Revenue of the Related Company for prior 12 month period divided by two. “Base
Profits” shall initially be $37,500, but shall increase from time to time in the
event the Company (or any subsidiary) acquires any Related Company, in an amount
equal to the total Profits of the Related Company for prior 12 month period
divided by two. “Revenue” means total revenue less (i) returns, (ii) discounts,
(iii) adjustments, and (iv) allowances, calculated by the Company subject to
customary generally accepted accounting practices. “Profit” means gross profit
calculated by the Company subject to customary generally accepted accounting
practices. The Company shall calculate the Bonus as soon as practicable after
each June 30th and December 31st, during the Term, and pay the Consultant any
Bonus due promptly after such calculation is made. “Total Revenue” means gross
sales collected by the Company, relating solely to the operations of One Exam
Prep LLC [plus any Related Companies], less (i) returns, (ii) discounts, (iii)
adjustments, and (iv) allowances, calculated by the Company subject to customary
generally accepted accounting practices, rounded down to the nearest multiple of
$250,000 (for example, $1,900,000 is rounded down to $1,750,000 and $240,000 is
rounded down to $0, similarly, ($1,300,000) would be rounded down to
($1,250,000)). “Total Profits” means net profit of One Exam Prep LLC [plus any
Related Companies], as calculated by the Company subject to customary generally
accepted accounting practices, rounded down to the nearest multiple of $25,000
(for example, $890,000 is rounded down to $875,000 and $24,000 is rounded down
to $0, similarly, ($290,000) would be rounded down to ($275,000)). In the event
that Total Revenue or Total Profits are negative, they shall decrease the
applicable Bonus, provided that the Bonus shall in no event be less than $0,
provided further that any negative Bonus calculation for any period ending June
30th, shall carry over and adjust downward any positive Bonus for any period
ending December 31st.

 

2.3.            Expenses. The Company agrees to reimburse Consultant for his
reasonable, documented out-of-pocket expenses associated with the Services (the
“Expenses”), subject to the Company’s normal and usual reimbursement policies,
provided that the Consultant shall receive written authorization of any one-time
Expense greater than $1,000.

 

 

 



 2 

 

 

 

ARTICLE III.
TERMINATION

 

3.1.            Termination. This obligations under this Agreement shall begin
on the Effective Date and continue to bind the Parties until the end of the
Term, or the earlier termination thereof as discussed in Section 1.2.

 

3.2.            Rights Upon Termination. Upon termination of the Term, the
Consultant shall continue to comply with the terms of ARTICLE IV hereof
following the Termination Date.

 

ARTICLE IV.
CONFIDENTIAL/TRADE SECRET INFORMATION;
COMPANY PROPERTY; NON-SOLICITATION

 

4.1.            Confidential/Trade Secret
Information/Non-Disclosure/Non-Solicitation.

 

4.1.1        Confidential/Trade Secret Information Defined. During the course of
Consultant’s engagement, Consultant will have access to various
Confidential/Trade Secret Information of the Company and information developed
for the Company. For purposes of this Agreement, the term “Confidential/Trade
Secret Information” is information that is not generally known to the public
and, as a result, is of economic benefit to the Company in the conduct of its
business, and the business of the Company’s subsidiaries. Consultant and the
Company agree that the term “Confidential/Trade Secret Information” includes but
is not limited to all information developed or obtained by the Company,
including its affiliates, and predecessors, and comprising the following items,
whether or not such items have been reduced to tangible form (e.g., physical
writing, computer hard drive, disk, tape, etc.): all methods, techniques,
processes, ideas, research and development, product designs, engineering
designs, plans, models, production plans, business plans, add-on features, trade
names, service marks, slogans, forms, pricing structures, business forms,
marketing programs and plans, layouts and designs, financial structures,
operational methods and tactics, cost information, the identity of and/or
contractual arrangements with suppliers and/or vendors, accounting procedures,
and any document, record or other information of the Company relating to the
above. Confidential/Trade Secret Information includes not only information
directly belonging to the Company which existed before the date of this
Agreement, but also information developed by Consultant for the Company,
including its subsidiaries, affiliates and predecessors, during the term of
Consultant’s engagement with the Company. Confidential/Trade Secret Information
does not include any information which (a) was in the lawful and unrestricted
possession of Consultant prior to its disclosure to Consultant by the Company,
its subsidiaries, affiliates or predecessors, except for information relating to
One Exam Prep LLC, or owned thereby, which shall be included in
Confidential/Trade Secret Information, (b) is or becomes generally available to
the public by lawful acts other than those of Consultant after receiving it, or
(c) has been received lawfully and in good faith by Consultant from a third
party who is not and has never been a Consultant of the Company, its
subsidiaries, affiliates or predecessors, and who did not derive it from the
Company, its subsidiaries, affiliates or predecessors.

 

4.1.2        Restriction on Use of Confidential/Trade Secret Information.
Consultant agrees that his use of Confidential/Trade Secret Information is
subject to the following restrictions for an indefinite period of time so long
as the Confidential/Trade Secret Information has not become generally known to
the public:

 

 

 

 

 



 3 

 

 

(i)                 Non-Disclosure. Consultant agrees that it will not publish
or disclose, or allow to be published or disclosed, Confidential/Trade Secret
Information to any person without the prior written authorization of the Company
unless pursuant to or in connection with Consultant’s job duties to the Company
under this Agreement; and

 

(ii)               Non-Removal/Surrender. Consultant agrees that it will not
remove any Confidential/Trade Secret Information from the offices of the Company
or the premises of any facility in which the Consultant is performing Services,
except pursuant to his duties under this Agreement. Consultant further agrees
that it shall surrender to the Company all documents and materials in his
possession or control which contain Confidential/Trade Secret Information and
which are the property of the Company upon the termination of his engagement
with the Company, and that it shall not thereafter retain any copies of any such
materials.

 

4.2.            Non-Solicitation of Employees and Consultants. Consultant agrees
that during the Term and for the twelve-month period following the date of the
termination of this Agreement (the “Termination Date”), he shall not, directly
or indirectly, solicit or otherwise encourage any employees or consultants of
the Company to leave the employ or service of the Company, or solicit, directly
or indirectly, any of the Company’s employees or consultants for employment or
service; provided, however, that Consultant may solicit an employee or
consultant if (i) such employee or consultant has resigned voluntarily (without
any solicitation from Consultant), and at least one (1) year has elapsed since
such employee’s or consultant’s resignation from employment or termination of
service with the Company, (ii) such employee’s employment or consultant’s
services was terminated by the Company, and if one (1) year has elapsed since
such employee or consultant was terminated by the Company, (iii) the Company has
consented to the solicitation of such employee or consultant in writing, which
consent the Company may withhold in its sole discretion, or (iv) such
solicitation solely occurs by general solicitations for employment to the
public.

 

4.3.            Non-Solicitation of Contacts. Consultant agrees that during the
Term and during the twelve-month period following the Termination Date,
Consultant shall not: (a) interfere with the Company’s business relationship
with its customers or suppliers, or (b) solicit, directly or indirectly, or
otherwise encourage any of the Company’s customers or suppliers to terminate
their business relationship with the Company.

 

4.4.            Breach of Provisions. If Consultant materially breaches any of
the provisions of this ARTICLE IV, or in the event that any such breach is
threatened by Consultant, in addition to and without limiting or waiving any
other remedies available to the Company at law or in equity, the Company shall
be entitled to immediate injunctive relief in any court, domestic or foreign,
having the capacity to grant such relief, to restrain any such breach or
threatened breach and to enforce the provisions of this ARTICLE IV.

 

4.5.            Reasonable Restrictions. The Parties acknowledge that the
foregoing restrictions, as well as the duration and the territorial scope
thereof as set forth in this ARTICLE IV, are under all of the circumstances
reasonable and necessary for the protection of the Company and its business.

 

 

 

 

 



 4 

 

 

4.6.            Specific Performance. Consultant acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of ARTICLE IV would be inadequate and, in recognition of this fact,
Consultant agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.

 

4.7.            Company Property. Upon termination of this Agreement, or on
demand by the Company during the Term of this Agreement, Consultant will
immediately deliver to the Company, and will not keep in his possession,
recreate or deliver to anyone else, any and all Company property, records, data,
notes, notebooks, reports, files, proposals, lists, correspondence,
specifications, drawings blueprints, sketches, materials, photographs, charts,
all documents and property, and reproductions of any of the aforementioned items
that were developed by Consultant pursuant to the terms of this Agreement,
obtained by Consultant in connection with the provision of the Services, or
otherwise belonging to the Company or its successors or assigns.

 

ARTICLE V. 

MUTUAL REPRESENTATIONS, COVENANTS AND

WARRANTIES OF THE PARTIES

 

5.1.            Power and Authority. The Parties have all requisite power and
authority, corporate or otherwise, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby. The Parties have
duly and validly executed and delivered this Agreement and will, on or prior to
the consummation of the transactions contemplated herein, execute, such other
documents as may be required hereunder and, assuming the due authorization,
execution and delivery of this Agreement by the Parties hereto and thereto, this
Agreement constitutes, the legal, valid and binding obligation of the Parties
enforceable against each Party in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the Parties rights generally and general
equitable principles.

 

5.2.            Execution and Delivery. The execution and delivery by the
Parties of this Agreement and the consummation of the transactions contemplated
hereby and thereby do not and shall not, by the lapse of time, the giving of
notice or otherwise: (a) constitute a violation of any law; or (b) constitute a
breach or violation of any provision contained in the Articles of Incorporation
or Bylaws, or such other document(s) regarding organization and/or management of
the Parties, if applicable; or (c) constitute a breach of any provision
contained in, or a default under, any governmental approval, any writ,
injunction, order, judgment or decree of any governmental authority or any
contract to which the Parties are bound or affected.

 

 

 

 

 



 5 

 

 

5.3.            Authority of Entities. Any individual executing this Agreement
on behalf of an entity has authority to act on behalf of such entity and has
been duly and properly authorized to sign this Agreement on behalf of such
entity.

 

ARTICLE VI.

WORK PRODUCT

 

6.1.            Work Made for Hire. Consultant hereby agrees that all
information, materials, tools, data, inventions, ideas, writings and other
property, including, without limitation any improvements or modifications,
whether or not copyrightable, created or adapted by it, whether alone or in
conjunction with any other person, firm or corporation (hereinafter referred to
as “Person”) arising out of or created in connection with Services, provided for
the Company hereunder or as a result of such Services (the “Work Product”),
whether or not eligible for patent, copyright, trademark, trade secret or other
legal protection, shall be “work made for hire” for the Company within the
meaning of the United States Copyright Act of 1976 and for all other purposes
and as such, the sole and exclusive property of the Company.

 

6.2.            License of Work Product. Consultant acknowledges that the
Company in its sole discretion shall have the right to license the Work Product
or any portion thereof, and/or incorporate the Work Product or any portion
thereof into the Company’s products, for use by other licensees or clients of
the Company.

 

6.3.            Right to Work Product. Consultant hereby assigns exclusively to
the Company in perpetuity, all right, title and interest of any kind whatsoever,
in and to the Work Product, including any and all patents, patent rights,
trademarks, mask work rights, trade secrets, rights of priority, copyrights and
other proprietary rights thereto (and the exclusive right to register
copyrights, patents, trademarks and other rights), and represents and warrants
that Consultant has not previously assigned such rights or any portion thereof
to any other Person. Accordingly, all rights in and to the Work Product,
including any materials derived therefrom or based thereon and regardless of
whether any such Work Product is actually used by the Company, shall from its
creation be owned exclusively by the Company and Consultant will not have or
claim to have any rights of any kind whatsoever in such Work Product. Without
limiting the generality of the foregoing, Consultant will not make any use of
any of the Work Product in any manner whatsoever without the Company’s prior
written consent.

 

6.4.            Representations Regarding Work Product. Consultant represents
and warrants that the Work Product provided by it hereunder will be original
works created by it or a third party and not previously published in any form
and that the use by the Company of the Work Product will not violate or infringe
on any copyright or other proprietary or privacy right of any other Person and
that the Company will have the right to use the Work Product in perpetuity
without obligation to any Person. In the event of any breach of this
representation and warranty, Consultant agrees to indemnify the Company and hold
it harmless from and against any and all claims, costs, liabilities and expenses
incurred by it as a result of such breach. “Person” means any individual,
corporation, partnership, joint venture, limited liability company, trust,
unincorporated organization or governmental entity.

 

 

 

 

 



 6 

 

 

6.5.            Assignment of Rights. In some jurisdictions, Consultant may have
a right, title, or interest (“Right,” including without limitation all right,
title, and interest arising under patent law, copyright law, trade-secret law,
or otherwise, anywhere in the world, including the right to sue for present or
past infringement) in certain Work Product that cannot be automatically owned by
the Company. In that case, if applicable law permits Consultant to assign
Consultant’s Right(s) in future Work Product at this time, then Consultant
hereby assigns any and all such Right(s) to the Company, without additional
compensation to Consultant; if not, then Consultant agrees to assign any and all
such Right(s) in any such future Work Product to the Company or its nominee(s)
upon request, without additional compensation to Consultant.

 

6.6.            Waiver of Moral Rights. The Consultant waives the Consultant’s
moral rights to any and all copyrights subsisting in the Work Product. If
required by the Company, the Consultant also agrees to sign, and to cause the
Consultant’s employees and subcontractors to sign, any applications or other
documents the Company may reasonably request: (a) to obtain or maintain patent,
copyright, industrial design, trade-mark or other similar protection for the
Work Product, (b) to transfer ownership of the Work Product to the Company, and
(c) to assist the Company in any proceeding necessary to protect and preserve
the Work Product. The Company will pay for all expenses associated with
preparing and filing such documents.

 

ARTICLE VII.
MISCELLANEOUS

 

7.1.            Notices. All notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be delivered (i) by
personal delivery, or (ii) by national overnight courier service, or (iii) by
certified or registered mail, return receipt requested, or (iv) via facsimile
transmission, with confirmed receipt, or (v) via email. Notice shall be
effective upon receipt except for notice via fax (as discussed above) or email,
which shall be effective only when the recipient, by return or reply email or
notice delivered by other method provided for in this Section 7.1, acknowledges
having received that email (with an automatic “read receipt” or similar notice
not constituting an acknowledgement of an email receipt for purposes of this
Section 7.1, or which such recipient ‘replies’ to such prior email). Such
notices shall be sent to the applicable party or parties at the address
specified below:

 

If to the Company:

Panther Biotechnology, Inc.

Attn: Evan Levine

1517 San Jacinto Street

Houston, Texas 77002

Phone: 858-263-2744

Email: info@pantherbiotechnology.com

 

If to the Consultant:

Rob Estell

4400 Sample Road

Coconut Creek, Florida 33073

Telephone: 561-441-9932

Email: rob@thepoolpros.com

 

 

 

 

 

 



 7 

 

 

7.2.            Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective legal
representatives, heirs, successors and assigns. Consultant may not assign any of
its rights or obligations under this Agreement. The Company may assign its
rights and obligations under this Agreement to any successor entity.

 

7.3.            Severability. If any provision of this Agreement, or portion
thereof, shall be held invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall attach only to such
provision or portion thereof, and shall not in any manner affect or render
invalid or unenforceable any other provision of this Agreement or portion
thereof, and this Agreement shall be carried out as if any such invalid or
unenforceable provision or portion thereof were not contained herein. In
addition, any such invalid or unenforceable provision or portion thereof shall
be deemed, without further action on the part of the Parties hereto, modified,
amended or limited to the extent necessary to render the same valid and
enforceable.

 

7.4.            Waiver. No waiver by a Party of a breach or default hereunder by
the other Party shall be considered valid, unless expressed in a writing signed
by such first Party, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or any other nature.

 

7.5.            Entire Agreement. This Agreement sets forth the entire agreement
between the Parties with respect to the subject matter hereof, and supersedes
any and all prior agreements between the Company and Consultant, whether written
or oral, relating to any or all matters covered by and contained or otherwise
dealt with in this Agreement. This Agreement does not constitute a commitment of
the Company with regard to Consultant’s engagement, express or implied, other
than to the extent expressly provided for herein.

 

7.6.            Amendment. No modification, change or amendment of this
Agreement or any of its provisions shall be valid, unless in a writing signed by
the Parties.

 

7.7.            Captions. The captions, headings and titles of the sections of
this Agreement are inserted merely for convenience and ease of reference and
shall not affect or modify the meaning of any of the terms, covenants or
conditions of this Agreement.

 

7.8.            Governing Law. This Agreement, and all of the rights and
obligations of the Parties in connection with the relationship established
hereby, shall be governed by and construed in accordance with the substantive
laws of the State of Texas without giving effect to principles relating to
conflicts of law.

 

7.9.            Survival. The termination of Consultant’s engagement with the
Company pursuant to the provisions of this Agreement shall not affect
Consultant’s obligations to the Company hereunder which by the nature thereof
are intended to survive any such termination, including, without limitation,
Consultant’s obligations under ARTICLE IV of this Agreement.

 

7.10.        No Presumption from Drafting. This Agreement has been negotiated at
arm’s-length between persons knowledgeable in the matters set forth within this
Agreement. Accordingly, given that all Parties have had the opportunity to
draft, review and/or edit the language of this Agreement, no presumption for or
against any Party arising out of drafting all or any part of this Agreement will
be applied in any action relating to, connected with or involving this
Agreement. In particular, any rule of law, legal decisions, or common law
principles of similar effect that would require interpretation of any
ambiguities in this Agreement against the Party that has drafted it, is of no
application and is hereby expressly waived. The provisions of this Agreement
shall be interpreted in a reasonable manner to affect the intentions of the
Parties.

 

 

 



 8 

 

 

7.11.        Review and Construction of Documents. Each Party herein expressly
represents and warrants to all other Parties hereto that (a) before executing
this Agreement, said Party has fully informed itself of the terms, contents,
conditions and effects of this Agreement; (b) said Party has relied solely and
completely upon its own judgment in executing this Agreement; (c) said Party has
had the opportunity to seek and has obtained the advice of its own legal, tax
and business advisors before executing this Agreement; (d) said Party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm’s length negotiations conducted by and among the
Parties and their respective counsel.

 

7.12.        Interpretation. When used in this Agreement, unless a contrary
intention appears: (i) a term has the meaning assigned to it; (ii) “or” is not
exclusive; (iii) “including” means including without limitation; (iv) words in
the singular include the plural and words in the plural include the singular;
(v) any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (vii) references contained herein to Article, Section,
Schedule and Exhibit, as applicable, are references to Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise specified; and (viii)
references to “writing” include printing, typing, lithography and other means of
reproducing words in a visible form, including, but not limited to email.

 

7.13.        Electronic Signatures and Counterparts. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement,
and any amendments hereto or thereto, may be executed in one or more
counterparts, all of which shall constitute one and the same instrument. Any
such counterpart, to the extent delivered by means of a facsimile machine or by
.pdf, .tif, .gif, .peg or similar attachment to electronic mail (any such
delivery, an “Electronic Delivery”) shall be treated in all manner and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any Party, each other Party shall re execute the
original form of this Agreement and deliver such form to all other Parties. No
Party shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such Party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

 

 

 

 

 

 

 



 9 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written, to be effective as of the Effective Date.

 

“COMPANY”

PANTHER BIOTECHNOLOGY, INC.






By: /s/ Evan Levine                                



Its: CEO
Printed Name: Evan Levine

                “CONSULTANT”

/s/ Rob Estell                               

ROB ESTELL

 

 

 



 10 

 

 

 

